Exhibit 10.3
 
Pacific Ethanol, Inc.
400 Capitol Mall, Suite 2060
Sacramento, CA  95814


May 22, 2008


Neil M. Koehler
Bill Jones
Paul P. Koehler
Thomas D. Koehler
c/o Pacific Ethanol, Inc.
400 Capitol Mall, Suite 2060
Sacramento, CA  95814
 
 
Re:
Dividend Rights

 
Gentlemen:
 
This side letter agreement (the “Letter Agreement”) is provided with reference
to that certain Securities Purchase Agreement (the “Securities Purchase
Agreement”) dated May 20, 2008, by and between Pacific Ethanol, Inc., a Delaware
corporation (the “Company”), Neil M. Koehler, Bill Jones, Paul P. Koehler and
Thomas D. Koehler (each, a “Purchaser” and collectively, the “Purchasers”), with
reference to the Company’s Certificate of Designations, Powers, Preferences, and
Rights of the Series B Cumulative Convertible Preferred Stock (the “Series B
Certificate of Designations”) with respect to its Series B Cumulative
Convertible Preferred Stock, $.001 par value per share (the “Series B Preferred
Stock”).  Capitalized terms not defined herein shall have the respective
meanings given to such terms in the Securities Purchase Agreement.
 
In connection with the closing of the transactions contemplated by the
Securities Purchase Agreement and in furtherance thereof, the Company desires to
waive certain rights held by the Company and set forth in the Series B
Certificate of Designations in favor of the Purchasers, in their capacities as
holders of shares of the Company’s Series B Preferred Stock.
 
In consideration of the mutual covenants herein contained, and for other
valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:
 
1. Waiver of Series B PIK Right.  The Company hereby expressly waives its right
under Section 3(a) of the Series B Certificate of Designations to pay any
dividends due and payable to any Purchaser as a holder of Series B Preferred
Stock in shares of Series B Preferred Stock (the “Series B PIK Right”).  The
Company hereby covenants that it shall not, without the prior written consent of
the Purchaser, exercise or attempt to exercise as to such Purchaser the Series B
PIK Right provided for in Section 3(a) of the Series B Certificate of
Designations at any time following the date of this Letter Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
Neil M. Koehler
Bill Jones
Paul P. Koehler
Thomas D. Koehler
May 22, 2008
Page 2
 
2. Full Force and Effect.  Except as otherwise provided herein, the Series B
Certificate of Designations shall remain unchanged and in full force and
effect.  Except as expressly set forth above, nothing in this Letter Agreement
shall be construed as a waiver of any rights of any of the parties to this
Letter Agreement under the Series B Certificate of Designations.
 
In witness whereof, the parties have executed this Letter Agreement as of May
22, 2008.
 
PACIFIC ETHANOL, INC.
 
 
By: /S/ JOHN T. MILLER            
John T. Miller, COO
 


INVESTORS:






/S/ NEIL M. KOEHLER        
Neil M. Koehler
 


 
/S/ BILL JONES            
Bill Jones
 


 
/S/ PAUL P. KOEHLER        
Paul P. Koehler
 


 
/S/ THOMAS D. KOEHLER     
Thomas D. Koehler
 
 
 
 
2
 